Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 16 May 2022.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 May 2022 has been entered.
	
Response to Amendment
In the amendment dated 05/16/2022, the following occurred: Claims 1, 12-13 and 16 have been amended; claims 2 and 17 have been previously cancelled; and claims 18-19 are new.
Claims 1, 3-16 and 18-19 are pending and have been examined.



	
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2019-045374, filed on 03/13/2019.

Claim Objections
Claims 4-5, 7, 8, 10-11, 16, 18 is objected to because of the following informalities: 
The claims recite interchangeable terms that would best be written the same. The Examiner suggests amending to recite “pre-trained model” as “pre-trained artificial intelligence model” and “artificial intelligence model” as “pre-trained artificial intelligence model”.
Additionally, Claim 18 recites “the artificial intelligence model corresponding to a deep neural network”. The Examiner suggests amending to recite “wherein the pre-trained artificial intelligence model is a deep neural network ”. Appropriate correction is required.
Notably, the Specification does not appear to disclose training the artificial intelligence model / deep neural network. This has influenced the suggested amendments.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-16 and 18-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1 and 16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Eligibility Analysis Step 1: Claims 1 and 16 fall into at least one of the statutory categories (i.e., apparatus). 
Eligibility Analysis Step 2A Prong 1: 
The identified abstract idea for claim 1 is as underlined:
processing circuitry configured to
present, via a user interface, an initial medical questionnaire inquiring a symptom;
receive an initial answer to the initial medical questionnaire;
determine (which includes “prediction using […] and identification by an arithmetic operation using a table”) at least one initial disease name based on the initial answer;
predict a symptom particular to the at least one initial disease name;
generate an additional medical questionnaire inquiring the symptom particular to the at least one initial disease name;
present, via the user interface, the additional medical questionnaire;
receive an additional answer to the additional medical questionnaire;
determine (which includes “prediction using […] and identification by an arithmetic operation using a table”) at least one first disease name based on at least the additional answer; and
present, via the user interface, the at least one first disease name.

The identified abstract idea for claim 16 is as underlined: 
processing circuitry configured to
	present, via a user interface, an initial medical questionnaire inquiring a symptom;
	receive an initial answer to the initial medical questionnaire;
acquire chief complaint information regarding a symptom complained of by a patient, and at least one disease name corresponding to the chief complaint information of the patient based on the initial answer;
predict a symptom particular to the at least one disease name;
generate an additional medical questionnaire inquiring the symptom particular to the at least one disease name by using […] outputting information regarding an additional medical interview based on the chief complaint information and the disease name;
present, via the user interface, the additional medical questionnaire;
receive an additional answer to the additional medical questionnaire;
determine (prediction using […] and identification by an arithmetic operation using a table) at least one first disease name based on the initial answer and the additional answer; and
present, via the user interface, the determined at least one first disease name.

(The Examiner notes that the special definition for the term “determine” might only apply to one embodiment disclosed (see e.g. Specification at pg. 4, ln. 1-5); therefore, it may not be required for the claims to read in the description of the term “determine” as disclosed in the Specification at pg. 4, ln. 1-5. To promote compact prosecution, the Examiner has incorporated the special definition into the patent subject matter eligibility analysis, but no further language of the Specification shall be incorporated.)

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of processing circuitry and a user interface. That is, other than reciting processing circuitry and a user interface, the claimed invention (claim 1 being representative) amounts to a human following a series of rules or steps to present an initial questionnaire, receive an initial answer, determine an initial disease name, predict a symptom particular to the disease name, generate and present an additional questionnaire, receive an additional answer, determine an additional disease name, and present the additional disease name. For example, but for processing circuitry, the claims encompass one or more persons receiving, analyzing, manipulating, transmitting or presenting data (i.e., performing various functions) at one or more terminals. The Examiner notes that the October 2019 guidance (2019 PEG) at pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Eligibility Analysis Step 2A Prong 2: 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of processing circuitry and a user interface that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using generic computer(s) and/or generic computer component(s) (see Specification e.g., Fig. 2 and 41, para. 3). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element of an AI model (claim 1), i.e., a pre-trained model (claim 16). An AI model/pre-trained model is a trained machine learning model (“such as a neural network”, “such as a deep neural network”, “constructed by machine learning using a plurality of sets of training data”, see Specification, e.g. pg. 13, para. 3), an algorithm that reasons from externally supplied instances to produce general hypotheses, which then make predictions about future instances (see Kotsiantis, pg. 1, introductory quote). Under practical application, the additional element (i.e., the trained machine learning model) is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

Eligibility Analysis Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processing circuitry and a user interface to perform the method amount no more than mere instructions to apply the judicial exception using a generic computer or generic computer component. Mere instructions to apply the judicial exception using generic computer(s) and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of an AI/pre-trained (machine learning) model is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Kotsiantis (2007), and Rabelo et al. (1994) indicate that trained machine learning models are well-understood, routine, conventional concepts. Kotsiantis (2007) indicates that trained machine learning models have been used as classifiers to analyze data sets and to produce labeled or unlabeled output (see e.g. pg. 1, “Introduction” & Table 1; pg. 2, Fig. 1), notably Bayesian Networks for determining output based on probabilistic parameters encoded into a set of tables and “simply multiplying these tables” (see e.g. pg. 10, para. 1 & Fig. 6 & 7). Rabelo (1994) indicates that trained machine learning models have been used in predictive analytics (see Rabelo, pg. 1, “Introduction”, para. 2 and pg. 3, para. 1). Further, the prior art of record indicates that trained machine learning models are well-understood, routine, and conventional mathematical models (see McClure et al., US 2014/0278474 at ¶¶ 0045 and 0060; Grothmann et al., US 2015/0134311 at ¶0026; and Vallee, US 2016/0378943 at ¶ 0043). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.

Claims 3-15 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application, or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claim 3 merely further describes the additional elements of processing circuitry and the AI model. See analysis, supra. 
Claim 4 merely further describes the additional elements of processing circuitry and a pre-trained model (the AI model). See analysis, supra.
Claim 5 merely further describes processing circuitry and a pre-trained model (the AI model) using electronic medical record information as input and outputting one disease. See analysis, supra.
Claim 6 merely further describes the additional elements of the processing circuitry and the AI model predicting and identifying two diseases for one symptom using a table linking a symptom to a disease. See analysis, supra.
Claim 7 merely further describes the additional elements of the processing circuitry and the AI model / a pre-trained model outputting two diseases for the one symptom input. See analysis, supra.
Claim 8 merely further describes the additional elements of processing circuitry and the AI model / a pre-trained model outputting two diseases based on input electronic medical record information. See analysis, supra.
Claim 9 merely further describes the additional elements of processing circuitry that generates the additional medical questionnaire by an arithmetic operation using a table corresponding disease and medical interviews. See analysis, supra.
Claim 10-11 merely further describes the additional elements of processing circuitry and a pre-trained model (the AI model) generating the additional medical questionnaire. See analysis, supra.
Claim 12-14 merely further describes the additional elements of processing circuitry generating the additional medical questionnaire. See analysis, supra.
Claim 15 merely further describes the additional element of processing circuitry generating medical interview information and recites the additional element a doctor terminal (general computer, see Specification at e.g. pg. 5, para. 1 & 3) receiving the generated information. See analysis, supra.
Claim 18 further recites the additional element of an artificial intelligence model corresponding to a deep learning network. A deep learning network is a type of machine learning that can be used to develop highly nonlinear prediction models (see Lee (2018) et al. at pg. 1, Editor’s Perspective). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of a deep learning network is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Lee (2018) indicates that deep neural networks are well-understood, routine, conventional concepts; and that deep neural networks have been utilized to provide an alternative to conventional multivariate regression and to predict in-hospital mortality based on automatically extractable intraoperative data (see e.g., pg. 1 at Editor’s Perspective and at Conclusions). Further, the prior art of record indicates that machine learning models are well-understood, routine, and conventional mathematical models (see Takeda, US 2018/0004899 A1 at ¶ 0070; Ensey et al., US 2018/0181720 A1 at ¶ 0146; and Mossin et al., US 2019/0034591 A1 at ¶ 0014). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 
	Claim 19 merely further describes an external device (i.e., the doctor terminal recited in claim 15), which is a generic computer. See analysis, supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2018/0046773 A1).

Re. CLAIM 1, Tang teaches a medical interview apparatus comprising (see also analogous claim 16 prior art rejection):
processing circuitry configured to (Fig. 1 & [0033] teach the analysis engine 120 can be implemented by a processor / CPU. [0040] & [0043] teach responses/Sans and inquiry/Sqry and symptom/Sini.):
present, via a user interface, an initial medical questionnaire inquiring a symptom (See Fig. 9 S831 “generating… inquiry” – S841 “receiving… response”. Fig. 2 & [0044] teaches patient responds to the inquiry through the interaction interface. See also Fig. 10A step TB2 (presenting). [0033] teaches the interaction interface can include an output interface e.g. a display panel for display info.);
receive an initial answer to the initial medical questionnaire ([0044] teaches a symptom inquiry is at least one question. Fig. 9 and associated text teaches at S841 receiving a first (initial) response corresponding to the first (initial) symptom inquiry.);
determine (which includes “prediction using an AI model and identification by an arithmetic operation using a table”) at least one [… initial…] disease name based on the initial answer (Fig. 9 at S850 teaches generating a result prediction according to a prediction model, the initial symptom, the first response and the second response. [0040] & Table 2 teaches the result prediction is at least one disease prediction PDT e.g. a disease name. [0010] & Fig. 9 teaches a prediction model (AI model) generated according to a Bayesian inference algorithm and training data and including a probability relationship table for diseases and symptoms. [0065] teaches deriving scores from the probability relationship table according to an impurity function. [0066] teaches an impurity function uses summation (arithmetic operation). [0074] teaches using the scores to distinguish (identify) a disease. [0049] teaches the result prediction will be made when a predetermined number of inquiries, e.g. 6 inquiries, has been asked. The Examiner interprets the predetermined number as 2 using the Duplication of Parts Rationale below.);
predict a symptom particular to the at least one […initial…] disease name (see previous citations. [0038] teaches the values in Table 1 represent the percentages of patients who have the diseases… According to the probability relationship… 23 out of 100 Pneumonia patients have the symptom of coryza (23% symptom prediction) … 43 out of 100 Pneumonia patients have the symptom of difficulty breathing (43% symptom prediction). The Examiner interprets asking inquiries as predicting symptoms particular to diseases of the probability relationship table.);
generate an additional medical questionnaire inquiring the symptom particular to the at least one [… initial…] disease name (Fig. 8 teaches generating symptom inquiries. The Examiner interprets symptom inquiries as including at least one additional symptom inquiry. The Examiner interprets Pneumonia as the disease name, one inquiry relating to coryza, and an additional inquiry relating to difficulty breathing. See also Fig. 9 at S832.);
present, via the user interface, the additional medical questionnaire (Fig. 9 teaches at S832 generating a second (additional) symptom inquiry according to a prediction model, the initial symptom and the first response. Fig. 2 and Abstract teaches displaying the inquiry via interaction interface 140. See additionally [0033].);
receive an additional answer to the additional medical questionnaire (Fig. 9 teaches at S842 receiving a second response corresponding to the second symptom inquiry.);
determine (which includes “prediction using an AI model and identification by an arithmetic operation using a table”) at least one first disease name based on at least the additional answer (Fig. 9 at S850 teaches generating a result prediction according to a prediction model, the initial symptom, the first response and the second response. [0040] & Table 2 teaches the result prediction is at least one disease prediction PDT e.g. a disease name. [0010] & Fig. 9 teaches a prediction model (AI model) generated according to a Bayesian inference algorithm and training data and including a probability relationship table for diseases and symptoms. [0065] teaches deriving scores from the probability relationship table according to an impurity function. [0066] teaches an impurity function uses summation (arithmetic operation). [0074] teaches using the scores to distinguish (identify) a disease.); and
present, via the user interface, the at least one first disease name (Fig. 10D & [0008] teaches a result prediction comprising at least one of a disease prediction and a medical department suggestion matching the disease prediction, wherein the disease prediction comprises a disease name or a list of disease names ranked by probability. Fig. 10D & [0025] teaches providing the result prediction on the interaction interface.)

Tang does not explicitly teach determine at least one initial disease name (i.e., making result predictions when more than one predetermined number of inquiries have been asked).
However, the noted feature would have been prima facie obvious to one of ordinary skill in the art at the time of filing in view of the teaching of Tang based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Tang teaches generating a result prediction when a predetermined number of inquiries has been asked [see at least Tang at para. 0049]. The application of the recited method to at least two predetermined numbers of inquiries produces no new and unexpected result which would result in patentable significance over the teaching of Tang; the generation of at least one intermediate result prediction by the application of more than one predetermined number of inquiries for more than one result prediction does not change how the claim effects the formulation of the final result prediction.

Re. CLAIM 3, the subject matter of claim 3 is essentially defined in terms of an apparatus, which is technically corresponding to the apparatus of claim 1. Since claim 3 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. See also Tang’s Table 1.

Re. CLAIM 4, the subject matter of claim 4 is essentially defined in terms of an apparatus, which is technically corresponding to the apparatus of claim 1. Since claim 4 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Also, Fig. 9 at S820 teaches receiving an initial symptom (input). The Examiner notes that the prediction model is interpreted as an AI/pre-trained model.

Re. CLAIM 5, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to determine the at least one first disease name by using a pre-trained model outputting at least one disease name for at least one symptom (see claim 1 prior art rejection. The Examiner interprets the prediction model as an AI/pre-trained model.) and information described in an electronic medical record of a target patient, input thereto ([0006] teaches generating a prediction model according to training data, which includes known medical records. See also [0012] and [0033]. [0050] teaches a Medical Record Input can be provided to the prediction model.)

Re. CLAIM 6, the subject matter of claim 6 is essentially defined in terms of an apparatus, which is technically corresponding to the apparatus of claims 1 and 3. Since claim 6 is analogous to claims 1 and 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 3. See also Tang’s Table 1, which associates at least one disease to at least one symptom.

Re. CLAIM 7, the subject matter of claim 7 is essentially defined in terms of an apparatus, which is technically corresponding to the apparatus of claim 1. Since claim 7 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. The Examiner interprets the prediction model as an AI/pre-trained model. See Fig. 9 at S820, which teaches receiving an initial symptom (input). See also [0040], which teaches the results prediction (output) can be a list of diseases. The Examiner interprets an intermediate (i.e., initial) results prediction as generated.

Re. CLAIM 8, the subject matter of claim 7 is essentially defined in terms of an apparatus, which is technically corresponding to the apparatus of claim 1. Since claim 7 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. See Fig. 9 at S820 and [0040]. See also claim 5 prior art rejection, e.g. [0050] teaches a Medical Record Input can be provided to the prediction (AI/pre-trained) model. The Examiner interprets an intermediate (i.e., initial) results prediction as generated.

Re. CLAIM 9, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to generate the additional medical questionnaire by an arithmetic operation using a table (see claim 1 prior art rejection, e.g. Table 2. See [0066], “sum”.) […] a plurality of disease names and a plurality of medical interviews correspond to each other (Fig. 5 & associated text teaches decision trees TR1, TR2 … and TRk having one or more inquiry (medical interview) with result predictions PredA, PredB, etc. [0082] & Table 5 teaches some decision tree inquiry processes give a reliable prediction after step 6. The Examiner interprets Table 5 as relating initial symptoms (input), 6-step inquiries (medical interviews) and results (diseases).) 

Tang may not teach a table in which a plurality of disease names and a plurality of medical interviews correspond to each other.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Table 5 with teaching of Tang since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Tang. Providing a table (as taught by Tang) does not change or affect the normal model-related functionality of the medical system and method for providing medical prediction of Tang. Generating symptom inquiries, receiving responses corresponding to the symptom inquiries and generating a result prediction would be performed the same way even with the addition of Table 5. Since the functionalities of the elements in Table 5 and Tang do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 10, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to generate the additional medical questionnaire by using a pre-trained model outputting […] for the […] input thereto (see claim 1 prior art rejection. The Examiner interprets the prediction model as an AI/pre-trained model. See again Fig. 9 at step S832: generating a second symptom inquiry (additional medical questionnaire) according to the prediction model, the initial symptom and the first response (inputs). [0040] teaches results prediction (output) as a list of disease names ranked by their probabilities. [0090] & [0091] teach the steps are executed in turn and iteratively.)

Tang may not teach outputting a medical questionnaire or determined at least one initial disease name input.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Tang with teaching thereof, since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the first symptom inquiry (see Fig. 9) and the list of disease names ranked by their probabilities (see [0040]) of the Tang reference for the prediction model output and input means. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
The Examiner notes that using a “pre-trained” model provides additional support for such an obvious substitution of input and output means. 

Re. CLAIM 11, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to generate the additional medical questionnaire by using a pre-trained model outputting a medical questionnaire (the first or second inquiry) for the determined at least one initial disease name and information described in an electronic medical record of a target patient, input thereto (see claim 1 prior art rejection. The Examiner interprets the first or second inquiry as the generated (outputted) medical questionnaire. The Examiner interprets a target patient electronic medical record as the input. Therefore, “for the determined at least one second disease name… described in” is non-functional descriptive information of the electronic medical record, which is not required for the claim to be met. [0006] teaches generating a prediction model according to training data, which includes known medical records. See also [0012] and [0033]. [0050] teaches a Medical Record Input can be provided to the prediction model.) 
Tang may not teach the determined at least one second disease name and information described in an electronic medical record. However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the Tang teaches a Medical Record Input that is capable of storing information having data labels, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the stored data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
	Alternately, claim 10 prior art rejection would be analogous and Applicant would be referred to the analogous claim 10 prior art rejection.

Re. CLAIM 12, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to generate the additional medical questionnaire including a question regarding a symptom (see claim 1 prior art rejection. See also Fig. 8 and associated text, which does not limit the number of inquiries generated. The Examiner interprets an intermediate (i.e., initial) result prediction as generated comprising … a list of diseases) less shared among a plurality of the determined initial disease names out of symptoms particular to the respective initial disease names ([0065] & Table 3 teaches a lookup table with 7 symptoms (shared) for when the initial symptom is “cough”. [0074] teaches when the initial symptom is “cough”, “weakness” (a shared symptom) is selected as the next symptom to inquire (out of the lookup table symptoms); and this selection leads to the consequence that if the patient’s response to “weakness” is positive, the Bayesian inference algorithm could distinguish Pneumonia from Otitis media and COPD. The Examiner interprets the symptom “weakness” as less shared among Pneumonia, Otitis media and COPD as it distinguishes Pneumonia from the other two diseases. The Examiner notes it is unclear what “less shared” entails.)

Re. CLAIM 13, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to generate the additional medical questionnaire including a question regarding a symptom (see claim 1 prior art rejections. See also Fig. 8 and associated text, which does not limit the number of inquiries generated) […] shared among a plurality of the determined initial disease names out of symptoms particular to the respective initial disease names ([0065] & Table 3 teaches a lookup table with 7 symptoms (shared) for when the initial symptom is “cough”. See also claim 12 prior art rejection. [0044] teaches the symptom inquiry can be at least one question to ask whether the patient experience another symptom. The Examiner notes it is unclear what “more shared” entails.)

Tang may not teach a symptom more shared.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of lookup table symptoms with teaching of Tang since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of a lookup table symptom of the Tang reference for the at least one question symptom means. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The Examiner interprets the shared question as the one that is “more” shared.
Alternately, the Examiner notes that Tang in view of self may not explicitly teach asking 7 questions in the inquiry for all 7 symptoms of the lookup table (i.e., the less and more shared symptoms); however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of filing in view of the teaching of Tang based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Tang teaches the symptom inquiry can be at least one question to ask whether the patient experience another symptom (see at least Tang [0044]). The application of the recited method to at least the 7 lookup table symptoms, e.g. in the instance where the initial symptom is “cough”, produces no new and unexpected result which would result in patentable significance over the teaching of Tang; the application of a second inquiry with at least 7 symptoms does not change how the claim effects the generation of the second inquiry or the formulation of the medical prediction.

Re. CLAIM 14, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to generate the additional medical questionnaire in which a predicted symptom is (see claim 1 prior art rejection. The Examiner interprets the second inquiry as the additional medical questionnaire. See also [0044], esp. “another symptom”. Fig. 10A-B teach displaying information on the interaction interface 140, e.g. initial symptom “headache” and another symptom (predicted symptom) “vomit”.) […] (The Examiner notes that highlighting would change the color information for displayed information.)
Tang may not teach highlighted. However, the limitation claims information/labels that constitute nonfunctional descriptive information (i.e., color information) that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the Tang teaches a generating a second inquiry displaying information having data labels, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the displayed data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).

Re. CLAIM 15, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to:
generate medical interview information including the answers to the initial medical questionnaire and the additional medical questionnaire, and the at least one first disease name (see claim 1 prior art rejection, including “generating a first symptom inquiry”, “generating a second symptom inquiry” and “generating a result prediction”); and 
transmit the medical interview information to a doctor terminal to which a doctor inputs medical record information (See [0053]. [0053] teaches the result prediction (disease name), the initial symptom Sini and the responses Sans (answers) can be transmitted to the hospital server 200 (terminal server), such that the doctor in the hospital can evaluate the health condition of the user U1 faster. [0033] teaches the medical system 100 is established with a computer, a server or a processing center. The Examiner interprets the doctor as evaluating information transmitted to their computer. The Examiner notes that “to which a doctor inputs medical record information” is an intended use of the doctor terminal, which is not required to occur for the claim to be met.)

Re. CLAIM 16, Tang teaches a medical interview apparatus comprising (see also analogous claim 1 prior art rejection): 
processing circuitry configured to (Fig. 1 & [0033] teach the analysis engine 120 can be implemented by a processor / CPU. [0040] & [0043] teach responses/Sans and inquiry/Sqry and symptom/Sini.):
present, via a user interface, an initial medical questionnaire inquiring a symptom (See Fig. 9 S831 “generating… inquiry” – S841 “receiving… response”. Fig. 2 & [0044] teaches patient responds to the inquiry through the interaction interface. See also Fig. 10A step TB2 (presenting). [0033] teaches the interaction interface can include an output interface e.g. a display panel for display info.);
receive an initial answer to the initial medical questionnaire ([0044] teaches a symptom inquiry is at least one question. Fig. 9 and associated text teaches at S841 receiving a first response (initial answer) corresponding to the first symptom inquiry (initial questionnaire).);
acquire chief complaint information regarding a symptom complained of by a patient, and at least one disease name corresponding to the chief complaint information of the patient based on the initial answer (Fig. 9 at S820 & [0091] teaches receiving an initial symptom (chief complaint information) via interaction interface 140 of Fig. 2. See also Specification at pg. 13, para. 3. Fig. 9 at S850 & [0091] teaches generating a result prediction according to the initial symptom, etc. [0040] teaches result prediction: at least one disease prediction PDT e.g. a disease name. See claim 1 prior art rejection. The Examiner interprets an intermediate result prediction as providing the at least one disease name based on the initial symptom and the first response.);
predict a symptom particular to the at least one disease name (see previous citations. [0038] teaches the values in Table 1 represent the percentages of patients who have the diseases… According to the probability relationship… 23 out of 100 Pneumonia patients have the symptom of coryza (23% symptom prediction) … 43 out of 100 Pneumonia patients have the symptom of difficulty breathing (43% symptom prediction). The Examiner interprets asking inquiries as predicting symptoms particular to diseases of the probability relationship table.);
generate an additional medical questionnaire inquiring the symptom particular to the at least one disease name (Fig. 8 teaches generating symptom inquiries. The Examiner interprets symptom inquiries as including at least one additional symptom inquiry. The Examiner interprets Pneumonia as the disease name, one inquiry relating to coryza, and an additional inquiry relating to difficulty breathing. See also Fig. 9 at S832.) by using a pre-trained model outputting information regarding an additional medical interview based on the chief complaint information and the disease name ([0006] teaches a learning module configured for generating a prediction model according to training data utilized to train the prediction model. Fig. 2 & [0040] teaches generating symptom inquiries (outputting medical interviews) to be displayed according to the prediction model and the initial symptom (chief complaint information). Fig. 9 teaches generating the prediction model (a pre-trained model) according to training data; and generating a second symptom inquiry (additional) according to the prediction model, the initial symptom (chief complaint) and the first response.);
present, via the user interface, the additional medical questionnaire (Fig. 9 teaches at S832 generating a second (additional) symptom inquiry according to a prediction model, the initial symptom and the first response. Fig. 2 and Abstract teaches displaying the inquiry via interaction interface 140. See additionally [0033].);
receive an additional answer to the additional medical questionnaire (Fig. 9 teaches at S842 receiving a second response corresponding to the second symptom inquiry.);
determine (prediction using an AI model and identification by an arithmetic operation using a table) at least one first disease name based on the initial answer and the additional answer (Fig. 9 at S850 teaches generating a result prediction according to a prediction model, the initial symptom, the first response and the second response. [0040] & Table 2 teaches the result prediction is at least one disease prediction PDT e.g. a disease name. [0010] & Fig. 9 teaches a prediction model (AI model) generated according to a Bayesian inference algorithm and training data and including a probability relationship table for diseases and symptoms. [0065] teaches deriving scores from the probability relationship table according to an impurity function. [0066] teaches an impurity function uses summation (arithmetic operation). [0074] teaches using the scores to distinguish (identify) a disease.); and
present, via the user interface, the determined at least one first disease name (Fig. 10D & [0008] teaches a result prediction comprising at least one of a disease prediction and a medical department suggestion matching the disease prediction, wherein the disease prediction comprises a disease name or a list of disease names ranked by probability. Fig. 10D & [0025] teaches providing the result prediction on the interaction interface.)

Tang does not explicitly teach determine at least one initial disease name (i.e., making result predictions when more than one predetermined number of inquiries have been asked).
However, the noted feature would have been prima facie obvious to one of ordinary skill in the art at the time of filing in view of the teaching of Tang based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Tang teaches generating a result prediction when a predetermined number of inquiries has been asked [see at least Tang at para. 0049]. The application of the recited method to at least two predetermined numbers of inquiries produces no new and unexpected result which would result in patentable significance over the teaching of Tang; the generation of at least one intermediate result prediction by the application of more than one predetermined number of inquiries for more than one result prediction does not change how the claim effects the formulation of the final result prediction.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2018/0046773 A1) in view of Demestichas et al. (US 2018/0096107 A1).

Re. CLAIM 18, the subject matter of claim 18 is essentially defined in terms of an apparatus, which is technically corresponding to the apparatus of claim 4. Since claim 18 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. Additionally, Tang [0010] teaches a prediction model generated according to a Bayesian inference algorithm; Tang [0011] teaches a prediction model generated according to a decision tree algorithm; and Tang [0012] teaches a prediction model generated according to a reinforcement learning algorithm.

Further, Tang does not teach the artificial intelligence model corresponding to a deep neural network.

Demestichas teaches
	a deep neural network (Abstract teaches predicting a likelihood… based on causes/triggers and using deep neural networks.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of deep neural networks with teaching of Tang since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the machine learning model of the secondary reference (i.e., deep neural networks) for the prediction means of the primary reference (e.g., the Bayesian inference algorithm). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Re. CLAIM 19, the subject matter of claim 19 is essentially defined in terms of an apparatus, which is technically corresponding to the apparatus of claim 15. Since claim 19 is analogous to claim 15, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 15. 

Additionally, Tang/Demestichas teaches 
	the external device being external to and different from the medical interview apparatus (Tang [0032] teach a medical system 100 includes the analysis engine 120 and the interaction interface 140. Tang [0053] teaches the result prediction is displayed such that the user U1 can see the disease prediction; and the result prediction can also be transmitted to the external server 200 (external device), which can be a server of a hospital, such that the doctor in the hospital can evaluate the health condition of the user U1 faster. See also Tang Fig. 2.) 

Additionally, the Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known elements or functionality into discrete elements: a system into a first and second system. As such, this claim would additionally have been prima facie obvious to one of ordinary skill in the art at the time of filing. See MPEP § 2144.04. Finally, it would be obvious to one of ordinary skill in the art at the time of filing to make the system of Tang/Demestichas separable (i.e., if separation were required) without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348,349 (CCPA 1961).
	
Response to Arguments
Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1, 3-16, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive for at least the following reasons. Applicant argues:

a. “it is respectfully submitted that the claims… are not directed to… “managing personal behavior”” (Remarks, pg. 7-8).
Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection. The identified claim elements under broadest reasonable interpretation (BRI) cover a method of organizing human activity wherein a person follows a series of rules or steps to implement the identified abstract idea by interacting with a computer system. Given the broadest reasonable interpretation, the claims recite Certain Methods of Organizing Human Activity (managing personal behavior and/or interactions between people, which includes one or more persons following a series of steps or rules, and which includes interaction of a person with a computer) (see 2019 PEG, pg. 5). 

b. “evaluating the claim language "as a whole," including the "combination of elements" recited, demonstrates that the claims are clearly directed to a "practical application" as they provide an improvement to the technological environment (i.e., the medical environment)” (Remarks, pg. 9).
Regarding b.: The Examiner respectfully disagrees. The medical environment is not a technological environment, it is a medical one. Further, the claims are alleged to solve a technical problem since the medical environment would pertain to a medical problem. Since the issue discussed is not a technical problem (i.e., caused by the computer to which the claims are confined), the claimed invention does not provide a practical application or significantly more under this measure of improvements considerations. An improvement to a medical environment is not a Practical Application by any measure provided for in the 2019 PEG. The Examiner submits the basis for rejection, which properly evaluates the additional elements of the claims. The Examiner also submits MPEP §2104(d)(II), which describes additional elements. The Examiner notes that only additional elements can provide a practical application. While the claims may provide an improved abstract idea that improves a medical environment, an improved abstract idea is still an abstract idea.

c. “As an example, Claim 1 is directed to a medical interview apparatus that makes it possible to efficiently collect a patient’s symptoms… the patient is, for example, allowed to fill in the initial medical questionnaire and the additional medical questionnaire before arriving at the hospital, resulting in a reduction in the patient’s waiting time at the hospital… reduction in time and effort for medical professionals… such advantages are technical in nature as previous technological approaches were unable to achieve the improvements achieved by the claimed invention” (Remarks, pg. 9-10).
Regarding c.: The Examiner respectfully submits that this is an example of a medical or administrative solution to a medical or administrative problem, not a technical problem. See also response regarding argument b. While the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea. Further, a medical interview apparatus or any tool (i.e., additional element) claimed would solve or make possible solving such medical or administrative problems when used as designed, which is the case for the claims as drafted. The medical/administrative problem(s) is/are not solved or made possible to solve because of some technological improvement. Using a tool as designed is not enough to provide a practical application or significantly more. See Alice Corp.

d. “To briefly summarize… Claim 1 determines or infers the disease name twice. The initial (first) disease name is determined in order to generate the additional medical questionnaire, and the first (second) disease name based on the initial and additional medical questionnaires is provided for the doctor to diagnose… these features limit the claims to a specific, practical application and provide an improvement in this particular field” (Remarks, pg. 10).
Regarding d.: The Examiner respectfully disagrees.
	Regarding “limit the claims”: The additional elements do not amount to significantly more than the above-identified abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually (e.g., determining or inferring the disease name twice). For instance, there is no indication that the additional elements, when considered as a whole, (1) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, (2) apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, (3) implement the judicial exception with a particular machine or manufacture that is integral to the claim, (4) effect a transformation or reduction of a particular article to a different state or thing, or (5) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the judicial exception (see 2019 PEG and MPEP § 2106.05). The collective functions of the limitations merely provide conventional computer implementation. Further, the claimed invention by definition does not limit, i.e., monopolizes, i.e., “ties up” the identified abstract idea.
	Regarding “provide an improvement”: The additional elements are not improved in the claims as drafted. At most each additional element is a generic computer component (e.g., processing circuitry) or a tool utilized as designed (e.g., deep neural network). If the specification does not set forth or explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the Examiner should not determine the claim improves technology. Also, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. MPEP 2106.04(d)(1).
	The Examiner respectfully submits that each additional element is recited at a high level of generality such that each is a generic computer component or is recited as generally linked to the identified abstract idea while also being re-considered well-known, routine, and conventional concept. The use of the additional elements, e.g. processing circuitry, for presenting, receiving/acquiring, determining, predicting, generating or transmitting data, as drafted, does not provide an improvement within the meaning of that word. There is no physical improvement to any additional element, each of which is (1) a generic computer component or (2) generally linked and well-understood, routine, and conventional; none of the additional elements are made to physically run faster, utilize fewer resources, or operate more efficiently. Utilizing a computer, computer component, or a deep neural network as a tool to perform an abstract idea in a faster or more accurate manner is utilizing a tool as designed and is insufficient to provide a practical application or significantly more. See again Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance. For these reasons, there is no described improvement to, e.g., the processing circuitry, and there is no other technology claimed that may or may not be improved. Further, while the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.

Regarding the rejection of Claims 3-16 (and new claims 17-18), the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also respectfully maintained.





Rejections under 35 U.S.C. §103
Regarding the rejection of Claims 1 and 3-16, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive for at least the following reasons. Applicant argues:

a. “Claim 1 determines or infers the disease name twice… Tang at best determines or infers a disease name only once as a final output” (Remarks, pg. 11).
Regarding b.: The Examiner respectfully submits that given the broadest reasonable interpretation, Tang renders obvious the claim features as afforded by RCE. The Examiner notes that obtaining an intermediate result prediction in addition to the result prediction of Tang would have been prima facie obvious to one of ordinary skill in the art at the time of filing in view of the teaching of Tang based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Tang teaches generating a result prediction when a predetermined number of inquiries has been asked [see at least Tang at para. 0049]. The application of the recited method to at least two predetermined numbers of inquiries produces no new and unexpected result which would result in patentable significance over the teaching of Tang; that is, the generation of at least one intermediate result prediction by the application of more than one predetermined number of inquiries does not change how the claim effects the formulation of the final result prediction.
A result prediction would be made for each predetermined number of inquiries (i.e., the duplicated part) so that intermediate results prediction(s) (the initial disease name) would be generated and presented as well as the taught results prediction (the first disease name), rather than just one final result prediction.

b. “The objections to the claimed invention of Tang are also different. For example, the claimed invention is intended to allow doctors to make medical interviews more efficiently, while Tang is intended to improve convenience for patients to make self-diagnosis” (Remarks, pg. 11-12).
Regarding b.: The Examiner respectfully submits that Tang is analogous art as the prior art reference is either (or both) in the field of applicant’s endeavor or reasonably pertinent to the particular problem with which the applicant was concerned and may be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tang is in the field of applicant’s endeavor (i.e., healthcare technology). Also, Tang is pertinent to the problem of providing patient care.

Regarding the rejection of Claims 3-16 (and new claims 17-18), the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also respectfully maintained.

The Examiner takes this opportunity to note that the claims are quite broad. Extensive amendment may be necessary to advance prosecution under 35 U.S.C. § 103.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takeda (US 2018/0004899 A1) for teaching medical support: receiving history data obtained from history taking of a patient; selecting a first exam type; outputting information indicating the first exam type; receiving first exam data; selecting a second exam type; and outputting information indicating the second exam type to iteratively adjust disease prediction probabilities, based on the suggested examinations performed, to suggest next exam type.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.W./Examiner, Art Unit 3626                     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626